Citation Nr: 1506999	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-33 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for residuals of bilateral ankle sprains, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for degenerative disc disease with chronic low back pain, to include as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for disability characterized as arthritis "all over the body," to include as secondary to the service-connected right knee disability.

5.  Entitlement to an initial compensable rating for Hepatitis C.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

WITNESSES AT HEARING ON APPEAL

The Veteran and K.M.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006 and September 2008 rating decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in March 2011.  A transcript of this hearing is of record.  

In November 2012, the appeal was remanded for further evidentiary development.

The Veteran was previously represented by the Oregon Department of Veterans' Affairs (DVA).  In April 2014, prior to recertification of the appeal to the Board, Oregon DVA sent the Veteran a letter informing him that if he did not respond in 30 days, the organization would revoke his power of attorney with it because he was no longer a resident of Oregon.  The record does not reflect that the Veteran responded to Oregon DVA's notification letter and a July 2014 notation in the record requests that VA revoke Oregon DVA's power of attorney.  See 38 C.F.R. §§ 14.631, 20.608 (2014).  The Veteran has not indicated that he wishes to appoint another representative.  

The issues of service connection for degenerative arthritis of the left knee, residuals of bilateral ankle sprains, degenerative disc disease with chronic low back pain, and disability characterized as arthritis "all over the body," and of entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's Hepatitis C has most nearly approximated intermittent fatigue, malaise, and anorexia.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for service-connected Hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to this appeal.

Since the September 2008 rating decision on appeal granted service connection for Hepatitis C and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A February 2011 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while a February 2014 Supplemental SOC (SSOC) readjudicated the matter after the Veteran and his former representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice for this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A (West 2014).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The pertinent evidence of record includes June 2005 to January 2014 VA treatment records; available Social Security Administration records; reports of March 2007, March 2008, December 2009, and January 2014 VA examinations; multiple lay statements; and the transcript of the March 2011 hearing before the undersigned.  

Regarding whether there was substantial compliance with the Board's November 2012 Remand directives pertinent to the Hepatitis C issue, the AOJ secured the Veteran's VA treatment records and a VA examination was conducted in January 2014.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the November 2012 remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The appeal was readjudicated by a February 2014 SSOC.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the March 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the March 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim for an initial increased rating for Hepatitis C, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Increased Rating for Hepatitis C

A September 2008 rating decision granted service connection for Hepatitis C, evaluated as noncompensable, effective July 25, 2005.  The Veteran maintains that he is entitled to a higher evaluation for Hepatitis C because his symptoms are more severe than reflected by a noncompensable rating. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

Hepatitis C is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  All ratings require serologic evidence of Hepatitis C infection.  A noncompensable evaluation is assigned where the disease is nonsymptomatic.  A 10 percent evaluation is provided where there is intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation is provided where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is provided where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is warranted where there is Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114 (2014).

Note (1) to Diagnostic Code 7354 states that sequelae of Hepatitis C, such as cirrhosis or malignancy of the liver are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  See 38 C.F.R. § 4.14 (2014).
Note (2) to Diagnostic Code 7354 provides that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Each of the rating evaluations for Hepatitis C from 10 percent to 60 percent list fatigue, malaise, and anorexia.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2014).  Inclusion of the word "and," rather than "or," indicates that the list of symptoms are conjunctive in nature, which could mean the 10 to 60 percent ratings would require the symptom of anorexia.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  However, even when a conjunctive "and" is present in the rating criteria, all the criteria need not necessarily be met if the diagnostic code does not involve successive criteria.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (holding that it is not necessary that all the criteria for a 30 percent rating for hypothyroidism be met because Diagnostic Code 7903 does not involve successive rating criteria).  Section 4.7 would then be implicated.  Id. 

In assessing the rating criteria for Hepatitis C in the context of Camacho and Tatum, the Board interprets the portion of the rating criteria from 10 to 60 percent requiring symptoms of fatigue, malaise, and anorexia with other increasing levels of symptomatology related to weight and diet and hepatomegaly as successive in nature in that the next higher rating requires the elements for the lower rating.  That is, the 20 percent rating requires daily symptoms rather than the intermittent symptoms required at the 10 percent rating, without weight loss or hepatomegaly, and either dietary restriction or continuous medication.  The 40 percent rating requires that there be minor weight loss and hepatomegaly rather than without those symptoms, and the 60 percent rating requires substantial weight loss or other indication of malnutrition rather than minor weight loss.  Additionally, the portion of the rating criteria requiring incapacitating episodes (10 to 60 percent) or near-constant debilitating symptoms (100 percent) are also successive in nature as higher ratings require that incapacitating episodes must occur for increasingly longer periods of time in order to obtain the next higher rating, and must result in near-constant debilitating symptoms for a 100 percent rating.  
The Board concludes that the evidence supports an increased 10 percent rating for Hepatitis C throughout the appeal period as the disease has been symptomatic.  The Veteran has serologic evidence of Hepatitis C.  See, e.g., March 2008 VA examination report.  The Veteran's symptoms most nearly approximate intermittent fatigue, malaise, and anorexia.  These symptoms have, in part, been attributed to his Hepatitis C.  See March 2007 and December 2009 VA examination reports.  

A preponderance of the evidence, however, is against a finding that the Veteran is entitled to an even higher 20 percent rating.  As noted above, one method of obtaining a 20 percent rating is where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.  At the March 2011 Board hearing, the Veteran reported that he was constantly tired and that he had to force himself to get out of bed and get dressed in the morning.  Board Hearing Tr. at 5-6.  In the September 2009 Notice of Disagreement (NOD), the Veteran's former representative reported that the Veteran's Hepatitis C was symptomatic with constant fatigue, malaise, and anorexia.  Although the Veteran is competent to testify as to the observable symptoms of being constantly tired and having difficulty getting out of bed, he is not competent to attribute these symptoms to Hepatitis C, as that is a medical question.  38 C.F.R. § 3.159(a)(1), (a)(2) (2014); see Layno v. Brown, 6 Vet. App. 465 (1994).  The record reflects that his tiredness has been attributed to several disabilities, including sleep apnea, mental health issues, and Hepatitis C.  However, no medical expert has clearly distinguished how much of the Veteran's tiredness is specifically attributable to Hepatitis C rather than to other disabilities.  Hence, the Board will resolve any reasonable doubt in the Veteran's favor on this question and find that the Veteran's Hepatitis C causes him to experience tiredness equivalent to daily fatigue and malaise.   

The evidence also reflects that the Veteran does not have hepatomegaly or weight loss.  The March 2007 and January 2014 VA examination reports specifically note that the Veteran did not have hepatomegaly.  What qualifies as weight loss must be considered in conjunction with the amount of weight loss that would meet the criteria for a higher 40 percent rating, which is "minor weight loss."  "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight sustained for three months or longer.  "Baseline weight" is the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2014).  The earliest evidence of record regarding the Veteran's weight that can be used as a baseline weight is a June 2005 VA treatment record that indicates the Veteran had experienced an unwanted weight gain from 240 to 300 pounds over a several month time frame after taking Prozac and Citalopram.  He weighed 290 pounds at the time of the June 2005 appointment.  Using 290 as the baseline weight reflects that the Veteran has not experienced a minor weight loss during the appeal period.  The lowest weight reflected during the appeal period is 273 in August 2010.  This reflects a six percent weight loss from the 290 baseline weight.  Since the record does not reflect the Veteran's weight loss has been "minor" that means the Veteran's Hepatitis C has been without weight loss, which supports the criteria for a 20 percent rating.  

Since the rating criteria are successive, however, the evidence must also show the Veteran has daily anorexia.  A preponderance of the evidence is against such a finding.  Anorexia is defined as "lack or loss of the appetite for food."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 95 (30th ed. 2003).  Although the Veteran's former representative reported the Veteran experienced constant anorexia in the September 2009 NOD, statements the Veteran has made during the appeal period indicate that anorexia has not been occurring on a daily basis.  Specifically, at the March 2011 hearing, he testified that he has not experienced a loss of appetite.  Board Hearing Tr. at 5.  On March 2008 and January 2014 VA examinations he denied having anorexia.  Although he reported on December 2009 VA examination that he had poor appetite, he also admitted that he had gained 100 pounds in the last five years.  In weighing the evidence regarding the Veteran's symptoms of anorexia, the Board places greater weight of probative value on the Veteran's statements throughout the appeal period that weigh against a finding that he experiences daily anorexia instead of on his former representative's single statement in the September 2009 NOD that the Veteran experiences constant anorexia.  

A 20 percent rating for Hepatitis C also contemplates treatment by dietary restriction or continuous medication.  The record does not reflect that the Veteran has taken continuous medication or is on any dietary restriction because of Hepatitis C.  The record reflects that the Veteran is obese.  See, e.g., June 2013 VA treatment record (noting the Veteran weighed 318 pounds); April 2012 VA treatment record (indicating obesity on a list of medical conditions).  A January 2007 record indicates that he had tried several diets and had not done well on them, but that he was interested in losing weight.  In November 2008, he again reported that he had unsuccessfully tried several diets and that he planned to use Overeaters Anonymous or self-help texts to assist with weight loss.  A January 2011 VA treatment record indicates that he was continuing dieting, exercise, and weight loss.  Although this evidence reflects the Veteran has tried to diet to lose weight, it does not show that he has had any dietary restrictions because of Hepatitis C.  Furthermore, VA treatment records reflect that the Veteran has not been receiving any therapy, including medication, to treat his Hepatitis C.  See, e.g., January 2014 VA examination report; November 2008 and January 2011 VA treatment records.  

Hence, a preponderance of the evidence is against a finding that the Veteran's Hepatitis C symptoms are reflected by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication and a 20 percent rating on that basis is not warranted.  

There is also no evidence that the Veteran has had incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to Hepatitis C having a total duration of at least two weeks in a 12-month period or that he has experienced near-constant debilitating symptoms.  On January 2014 VA examination, the examiner specifically noted that the Veteran had not experienced any incapacitating episodes.  The Veteran has reported experiencing abdominal pain, nausea, fatigue, malaise, and anorexia, which are observable symptoms that he is competent to report.  See July 2006 and June 2008 VA treatment records; January 2014 VA examination report addendum.  However, these symptoms have not been shown to result in periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Therefore, he is not entitled to a rating in excess of 10 percent on this basis.  

The Board also has considered the potential application of other diagnostic codes pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1), including Diagnostic Code 7312 for cirrhosis of the liver.  There is no indication the Veteran has cirrhosis of the liver or other pathology or symptoms associated with Hepatitis C that would be more appropriately evaluated under a different diagnostic code.  See, e.g., January 2014 VA examination report.  Accordingly, a higher or separate rating is not warranted under any other diagnostic code.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that symptoms of the Veteran's Hepatitis C have not undergone any significant increase or decrease so as to warrant a rating in excess of 10 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2014).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's Hepatitis C has been manifested by symptoms of fatigue, malaise, anorexia, nausea, and abdominal pain.  The rating criteria in 38 C.F.R. § 4.114 contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's Hepatitis C.  In short, there is no indication in the record that the average industrial impairment from Hepatitis C would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board finds that the evidence more nearly approximates findings warranting a 10 percent rating throughout the appeal period for Hepatitis C, but concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent.  The Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for Hepatitis C, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2014).  


ORDER

A 10 percent (but no higher) rating for Hepatitis C is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran also seeks entitlement to service connection for degenerative arthritis of the left knee, lumbar spine degenerative disc disease, residuals of bilateral ankle sprains, and disability characterized as arthritis "all over the body" and entitlement to TDIU.  Unfortunately, before the Board can adjudicate these claims on the merits, another remand is necessary.

I.  VA Examinations

The Board's November 2012 Remand requested that the Veteran be scheduled for a VA examination to assess the etiology of his musculoskeletal disabilities.  The examiner was asked in part to provide an opinion regarding whether the Veteran's service-connected right knee condition had caused or aggravated the other musculoskeletal conditions.  The January 2014 VA examiner opined that the Veteran's back, left knee, and bilateral ankle conditions were less likely than not proximately due to or the result of his service-connected right knee condition because they were more likely related to age, morbid obesity, and physical deconditioning than to his remote military service.  However, this rationale discusses the relationship of the disabilities to the Veteran's service, and not to his right knee condition.  Further, the examiner opined that the conditions were not aggravated beyond their natural courses by the service-connected right knee condition because the Veteran's overall back, knee, and ankle health was more related to his over-deconditioned state that could not be attributed only to his service-connected right knee disability.  The statement that aggravation of his musculoskeletal conditions could not be attributed only to his right knee disability indicates that his service-connected right knee disability may have caused some aggravation of his musculoskeletal conditions.  Aggravation of a nonservice-connected disability by a service-connected disability requires that there be an increase in severity of the nonservice-connected disability beyond the normal course of the condition.  Hence, secondary service connection could be available if the right knee disability had caused some aggravation of the left knee, lumbar spine, and bilateral ankles, even if other nonservice-connected conditions have also caused aggravation.  For these reasons, further clarification of these opinions is necessary. 

Regarding disability that has been characterized as arthritis "all over the body," the January 2014 VA examiner concluded that there were no current disabilities in any joint other than those outlined above, including in the hips, hands, and shoulders that required any further evaluation, including obtaining X-rays.  However, an August 2012 VA treatment record reflects that X-rays of the right shoulder show calcific tendinitis and mild osteoarthritis of the acromioclavicular joint.  Furthermore, a December 2012 VA treatment record reflects that the treating physician felt the Veteran's joint pains could be a component of fibromyalgia, but suspected that most of his joint pains were due to osteoarthritis.  As this evidence indicates that there may be arthritis or other disability in joints other than the knees, ankles and back, further examination is required. 

II.  VA Treatment Records

The record reflects the Veteran receives VA treatment for musculoskeletal disabilities.  Pursuant to the Board's November 2012 remand the AOJ updated the Veteran's VA treatment records to January 2014.  Thus, all updated pertinent VA treatment records since January 2014 should also be obtained on remand.

III.  TDIU

The Veteran's claim seeking TDIU is inextricably intertwined with the claims of service connection for arthritis of the left knee, residuals of bilateral ankle sprains, degenerative disc disease of the lumbar spine, and disability characterized as arthritis "all over the body."  Hence, adjudication of the TDIU claim must be deferred pending resolution of the service connection claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from January 2014 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to determine the nature and etiology of disability characterized as arthritis "all over the body."  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

The examiner should identify whether there is arthritis or other disability in any joint other than the knees, ankles, and back, in particular, whether there is arthritis or other disability in the hips, hands, and shoulders.  All necessary diagnostic testing, including X-rays, must be completed.

In determining whether there is such disability, the examiner must consider an August 2012 VA treatment record showing calcific tendinitis and mild osteoarthritis of the acromioclavicular joint of the right shoulder and a December 2012 treatment record indicating that the Veteran's pains may be a component of fibromyalgia or due to arthritis.

For any joint where arthritis or other disability is diagnosed, the examiner must provide opinions on the following questions:  

(a.)  Is it at least as likely as not (50 percent or greater) that any identified arthritis or other disability is related to any incident of military service, including to an accident in June 1972?   

(b.)  Is it at least as likely as not (50 percent or greater) that any identified arthritis or other disability is causally related to the Veteran's service-connected right knee disability?

(c.)  Is it at least as likely as not (50 percent or greater) that any identified arthritis or other disability is aggravated beyond the normal course of the condition by the Veteran's service-connected right knee disability?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Request a records review and medical opinion from the examiner who completed the January 2014 orthopedic examinations (or another examiner if the January 2014 examiner is unavailable).  

The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that arthritis of the left knee, degenerative disc disease of the lumbar spine, and/or residuals of bilateral ankle sprains is causally related to the Veteran's service-connected right knee disability?

(b.)  Is it at least as likely as not (50 percent or greater) that arthritis of the left knee, degenerative disc disease of the lumbar spine, and/or residuals of bilateral ankle sprains is aggravated beyond the normal course of the condition by the Veteran's service-connected right knee disability?  

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


